Exhibit 99.1 Fiscal Quarter Ended January 31,2013 Mass Megawatts Reports for Fiscal Quarter Ended January 31,2013 WORCESTER, MA., March 20,1013 /PRNewswire-FirstCall/ Mass Megawatts Wind Power, Inc.(OTC: MMMW) reports a net loss of one cent per share or $148,776in the third fiscal quarter ending January31,2013.During the same fiscal period a year ago, Mass Megawatts reported a net loss of one cent per share or $136,454 for the thirdfiscal quarter. In the past month, Mass Megawatts reportedthe initial sale of its most recent product with only seven moving components. This wind power system produces reliable, low-cost, and clean energy that’s well suited at remote and rural locations, including agricultural and commercial facilities. The company currently has several dozen additional potential sales and customers from a marketingprogram recently launched in Colorado including a trade show last weekend Additionally, Mass Megawatts announcedrecently the availability of affordable, green energy as a product line for consumers in the Northeast region of the United States. Mass Megawatts plans to leverage their knowledge of the wind power industry in their offering of competitive green power to electrical users across the Northeast. The expansion into the retail electrical market is a logical, strategic progression that diversifies their business model while improving future earnings potential. With its patented, wind augmentation system, a new retail sales business, and very little debt, Mass Megawatts believes it is well positioned to ramp-up production of its new augmentation units in the shorter term while expanding its infrastructure to support mass-production goals in the longer term. This press release contains forward-looking statements that could be affected by risks and uncertainties, including but not limited to Mass Megawatts Wind Power’s ability to produce a cost-effective wind energy conversion device. Among the factors that could cause actual events to differ materially from those indicated herein are: the failure of Mass Megawatts Wind Power, also known as Mass Megawatts Windpower, to achieve or maintain necessary zoning approvals with respect to the location of itspower developments; the ability to remain competitive; to finance the marketing and sales of its electricity; general economic conditions; and other risk factors detailed in periodic reports filed by Mass Megawatts Wind Power. Additionally, Mass Megawatts Wind Power stock quote and Mass Megawatts stock price may be impacted by global condition.Mass Megawatts Wind Power Inc. expected and anticipated positive and negative impact on the Mass Megawatts stock price and the MMMW stock quote. Contact: Jon Ricker (508) 751-5432
